Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                       Specification
2.	The disclosure is objected to because of the following informalities: Applicant is requested to update the “Related Applications”, since the U.S. Application Serial No. 16/789,446 is now U.S. Patent No. 11,303,522. 
Appropriate correction is required.         

                        Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
4.	Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20, respectively of U.S. Patent No. 11,303,522. Although the claims at issue are not identical, they are not patentably distinct from each other because
   Regarding claim 1, see entire claim (see claim 1 of the Patent 11,303,522 at col.11, lines 17-33).
   Regarding claim 2, see entire claim (see claim 2 of the Patent 11,303,522 at col.11, lines 34-37).  
 Regarding claim 3, see entire claim (see claim 3 of the Patent 11,303,522 at col.11, lines 38-40).
Regarding claim 4, see entire claim (see claim 4 of the Patent 11,303,522 at col.11, lines 41-43).
Regarding claim 5, see entire claim (see claim 5 of the Patent 11,303,522 at col.11, lines 44-46).
 Regarding claim 6, see entire claim (see claim 6 of the Patent 11,303,522 at col.11, lines 47-54).
Regarding claim 7, see entire claim (see claim 7 of the Patent 11,303,522 at col.11, lines 55-59).
Regarding claim 8, see entire claim (see claim 8 of the Patent 11,303,522 at col.11, line 60 to col.12, line 12).
Regarding claim 9, see entire claim (see claim 9 of the Patent 11,303,522 at col.12, lines 13-16).
Regarding claim 10 see entire claim (see claim 10 of the Patent 11,303,522 at col.12, lines 17-20).
Regarding claim 11, see entire claim (see claim 11 of the Patent 11,303,522 at col.12, lines 21-24).
Regarding claim 12, see entire claim (see claim 12 of the Patent 11,303,522 at col.12, lines 25-29).
Regarding claim 13, see entire claim (see claim 13 of the Patent 11,303,522 at col.12, lines 30-38).
Regarding claim 14, see entire claim (see claim 13 of the Patent 11,303,522 at col.12, lines 39-44).
Regarding claim 15, see entire claim (see claim 13 of the Patent 11,303,522 at col.12, lines 45-67).
Regarding claim 16, see entire claim (see claim 16 of the Patent 11,303,522 at col.13, lines 1-4).
Regarding claim 17, see entire claim (see claim 17 of the Patent 11,303,522 at col.13, lines 5-7).
Regarding claim 18, see entire claim (see claim 18 of the Patent 11,303,522 at col.13, lines 8-10).
Regarding claim 19, see entire claim (see claim 19 of the Patent 11,303,522 at col.13, lines 11-13).
Regarding claim 20, see entire claim (see claim 20 of the Patent 11,303,522 at col.13, lines 14-20).
       Regarding claim 1, Applicant merely broadens the scope of the claim 1 by eliminating the limitations “storing the configuration information; the first VM using at least the stored configuration information,”, and to clarify that the configuring of the first VM is now performed without manual input from a user by replacing “automatically configuring the first VM” with “configuring the first VM…, wherein the configuring is performed without manual input from a user” in Patent claim 1.
           Regarding claims 2-7, these claims have the same limitations as those of the Patent claims 2-7, respectively.
       Regarding claim 8, Applicant merely broadens the scope of the claim 8 by eliminating the limitations “storing the configuration information; the first VM using at least the stored configuration information,”, and to clarify that the configuring of the first VM is now performed without manual input from a user by replacing “automatically configuring the first VM” with “configuring the first VM…, wherein the configuring is performed without manual input from a user” in Patent claim 8.
           Regarding claims 9-14, these claims have the same limitations as those of the Patent claims 9-14, respectively.
       Regarding claim 15, Applicant merely broadens the scope of the claim 15 by eliminating the limitations “storing the configuration information; the first VM using at least the stored configuration information,”, and to clarify that the configuring of the first VM is now performed without manual input from a user by replacing “automatically configuring the first VM” with “configuring the first VM…, wherein the configuring is performed without manual input from a user” in Patent claim 15.
 Regarding claims 16-20, these claims have the same limitations as those of the Patent claims 16-20, respectively.
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before.  In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex Parte Raine, 168 USPQ 375 (bd. App. 1969); therefore omission of a reference element whose function is not needed would be obvious to one skilled in the art.


                                  Allowable subject matter
5.	Claims 1-20 would be allowable if rewritten or amended to overcome the non-statutory DP rejection(s), set forth in this Office.

                                 Conclusion

6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tsirkin et al. (US 20190068724); Zada et al. (US 2015/0154039)
are cited, and considered pertinent to the instant specification.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465